Order unanimously modified so as to allow injunctive relief to continue only until the trial and disposition of the separation action. In the present state of the pleadings, plaintiff would not be entitled to a permanent injunction. If permanent injunctive relief is sought, a supplemental pleading must be served and should be filed forthwith. At the trial of the separation suit, the court may determine upon the proof submitted whether plaintiff, if successful, is also entitled to permanent injunctive relief. This action, which has already been too long delayed, should be promptly tried. Settle order on notice. Present — Peck, P. J., Cohn, Breitel, Bastow and Rabin, JJ. [See post, p. 1129.]